People v Casey (2021 NY Slip Op 02471)





People v Casey


2021 NY Slip Op 02471


Decided on April 22, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 22, 2021

Before: Acosta, P.J., Renwick, Singh, Moulton, JJ. 


Ind No. 3373/17 Appeal No. 13645 Case No. 2019-4499 

[*1]The People of the State of New York, Respondent,
vJames Casey, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Teighlor S. Bonner of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Julia Gorski of counsel), for respondent.

Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered April 17, 2019, convicting defendant, upon his plea of guilty, of attempted assault in the first degree, and sentencing him to a term of seven years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of vacating the surcharge and fees imposed at sentencing, and otherwise affirmed.
Based on the People's consent, and pursuant to our own interest of justice
powers, we waive the surcharge and fees (see People v Chirinos, 190 AD3d 434 [1st Dept 2021]). We find it unnecessary to reach any other issues.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 22, 2021